Case 8:19-cv-01426-VMC-SPF Document 14 Filed 07/03/19 Page 1 of 3 PageID 73



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

BRITTANY WILLIAMS,

        Plaintiff,
v.                                                  Case No.: 8:19-cv-1426-T-33SPF

DIGITAL MEDIA SOLUTIONS, LLC,

      Defendants.
___________________________________/

                    PLAINTIFF’S CERTIFICATE OF INTERESTED
                PERSONS AND CORPORATE DISCLOSURE STATEMENT

        Plaintiff, BRITTANY WILLIAMS, hereby discloses the following pursuant to this

Court’s interested persons order:

        1.      The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this action

including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies

that own 10% of more of a party’s stock, and all other identifiable legal entities related to any

party in this case:

        Brittany Williams, Plaintiff;
        The Law Office of Patrick K. Elliott, PLLC, Counsel for Plaintiff;
        Patrick K. Elliott, Counsel for Plaintiff;
        Digital Media Solutions, LLC, Defendant;
        Anderson Law Group, Counsel for Defendant;
        Daniel W. Anderson, Counsel for Defendant.

        2.      The name of every other entity whose publicly-traded stock, equity, or debt may

be substantially affected by the outcome of the proceedings:

                None.
Case 8:19-cv-01426-VMC-SPF Document 14 Filed 07/03/19 Page 2 of 3 PageID 74



        3.      The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors’ committee (or twenty largest

unsecured creditors) in bankruptcy cases:

                None.

        4.      The name of each victim (individual or corporate) of civil and criminal conduct

alleged to be wrongful, including every person who may be entitled to restitution:

                Brittany Williams, Plaintiff.

        I hereby certify that, except as disclosed above, I am unaware of any actual or potential

conflict of interest involving the district judge and magistrate judge assigned to this case, and

will immediately notify the Court in writing on learning of any such conflict

        Dated this 3rd day of July, 2019.

                                                Respectfully submitted,

                                                /s/ Patrick K. Elliott
                                                PATRICK K. ELLIOTT
                                                Florida. Bar Number: 1000970
                                                THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC
                                                100 S. Ashley Drive, Suite 600
                                                Tampa, FL 33602
                                                Direct Dial: (813) 379-3090
                                                Facsimile: (813) 433-5126
                                                Email: elliottp@employmentandconsumerlaw.com
                                                Email: assistant@employmentandconsumerlaw.com
                                                Attorney for Plaintiff

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 3rd day of July, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to:

        Daniel W. Anderson
        Anderson Law Group



                                                 -2-
Case 8:19-cv-01426-VMC-SPF Document 14 Filed 07/03/19 Page 3 of 3 PageID 75



     13577 Feather Sound Drive, Suite 500
     Clearwater, FL 33762
     Email: danderson@floridalawpartners.com
     Email: eserve@floridalawpartners.com
     Attorney for Defendant

                                      /s/ Patrick K. Elliott
                                      PATRICK K. ELLIOTT




                                        -3-
